EXAS

                    AUSTIN    ~~.TExas

                     October 9, 1963

Honorable Robert S. Calvert          Opinion No. C-155
Comptroller of Public Accounts
Capitol Station                      FE:   Construction of Arti-
Austin, Texas                              cles 13.02 and 13.03,
                                           Title 122A, Taxation-
                                           General, V.C.S., as
                                           to which coin-operated
                                           machines are taxable
                                           or exempt from
                                           taxation.
Dear Mr. Calvert:
          You have requested an opinion from this depart-
ment.construing Article8713.02 and Article 13.03, Title
122A. V.C.S., and more soecifically you have asked the
following
            "I respectfully request a formal
         opinion Indicating which coin-operated
         machines are made taxable'by Article
         13.02 and which coin-operated machines
         are exempt under ArtlcLe 13.03, as
         amended by Acts 1961, 57th Leg., 1st
         C.S., p. 71, ch. 24~,,Art'.III,,Sec. 1."
          The pertinent part of.Article 13.02 and Article
13.03 as amended are quoted as follows:
             "Art. 13.02.    Amount of Tax.
            ,"(l)Every 'owner' who owns, controls,
         possesses, exhibits, displays, or who
         permits to be exhibited or displayed In
         this State any 'coin-operated machine'
         shall pay, and there is hereby levied on
         each 'coin-operated machine,' as defined
         herein In Article 13.01, except as are
         exemptherein, an annual occupation tax
         of Ten Dollars ($lO)."
             "Art. 13.03.    Exemption from tax.
             "Gas meters, pay telephones, pay toilets,

                             -751-
Honorable Robert S. Calvert, Page 2 (C-155)


         food vending machines, confection vend-
         ing machines, beverage vending machines,
         merchandise vending machines, and
         cigarette vending machines which are
         now subject to an occupation or gross
         receipt3 tax, atamp vending machines,
         and 'service coin-operated machines,'
         as that term is defined, are expressly
         exempt from the tax levied herein, and
         the other provisions of this Chapter."
          Article 13.01, Title 122A, Section 3, defines
the term "coin-operated machines" as follow3, and we quote:
             "(3) The term 'coin-operated machine'
          means every machine or device of any
          kind or character which is operated by
          or with coins, or metal slugs, token8
          or checks, . . .'
          Article 13.01 and Article 13.02, as enacted by
the 56th Legislature, 3rd Called Session, p. 187, ch. 1,
were both a part of the same act, and the definition3 in
Article 13.01 applied to the provisions of Article 13.02.
Since Article 13.02 and Article 13.03, as amended, Acts
1961, 57th Lag., 1st C.S., p. 71, ch. 24, Article III,
Sec. 1, is a different act of the Legislature from that
above mentioned, It was necessary in Article 13.02, as
amended, to refer to the definition in Article 13.01.
This is the only difference between Section 1 of Article
13.02, as amended, and the origlnal,,Artlcle13.02, except
that the original act provided for         an annual
occupation tax determ,inedas follows:*us *
                                       :,and the amended
Section 1 of Article 13.02 provides:    . . . an annual
occupation tax of Ten Dollar8 ($lO)."
          We are of the opinion that other than the ex-
emptions provided In Article 13.03, there Is levied by
Article 13.02, a tax of $10 on all coin-operated machine8
as dafined in Article 13.01, which means every machine or
device of any kind or character which 13 operated by or
with coins, or metal slugs, tokens or checks.
          The next question is "Which coin-operated ma-
chines are exempt under Article 13.03 as amended?"
          The caption of House Bill 20, Acts of 1961, 57th
Leg., 1st C.S., reads, in part, as follows:
Honorable Robert S. Calvert, Page 3 (C-155


             1,
                    amending Article 13.02, Title
          122A; Taxation-General, Revised Civil
          Statute8 of Texas, 1925, 30 as to Impose
          a uniform tax of Ten Dollars ($10) per
          year on machines subject to the coin-
          operated machines tax; amending Article
          13.03, Title 122A, Taxation-General,
          Revised Civil Statutes of Texas, 1925,
          30 as to add certain classes of vending
          machines to the list of machines exempt
          from the coin-operated machines tax; . .
          This provision in the caption of the Bill makes
it clear that the Legislature intended to add certain
classes of vending machines to the list of exemptions pro-
vided in this Act.
          Rules for Interpreting statutes are designed to
aid the courts in ascertaining the legislative intent, in
cases of doubt, and they may be applied and used only for
that purpose. Accordingly, no particular rule will be
followed if it leads to an illogical conclusion or a re-
sult at variance with the intent of the Legislature. In
other words, the legislative Intent is not to be defeated
by resort to technical rule8 or subleties. There is but
one rule of construction, and that is~that the legislative
intent must govern. All other cannons of interpretation
30 called are but grounds of argument resorted to for the
purpose of ascertaining the true meaning of the law. 39
Tex. Jur. 1.60,Statutes, Sec. 87.
          The phrase "Which are now subject to an occupa-
tion or gross receipt3 tax," only applies to cigarette
vending machine8 and does not apply to the other coin-
operated machine8 listed preceding the cigarette vending
machines.
          Article 13.03, as enacted by the 56th Legisla-
ture In 1959, provided for exempting gas meters, pay tele-
phones, pay toilets, and cigarette vending machines which
are now subject to an occupation or gross receipts tax.
Before the 1961 amendment, under your departmental con-
struction, gas meters, pay telephones and pay toilets were
tax exempt, although,they were not subject to an occupation
or gross receipt3 tax. The caption in House Bill No. 20,
above mentioned, Indicates that the Legislature intended
to add certain classes of vending machines to the list of
machines exempt from the coin-operated machines tax. If
the Legislature did not intend to exempt food vending

                            -753-
Honorable Robert S. Calvert, Page 4 (C-155)


machines, confection vending machines, beverage vending
machines, and merchandise vending machines, then there was
no reason for putting them in Article 13.03, as amended by
the 57th Legislature in 1961. Had these machines been
left out of Article 13.03, they would have been subject to
a tax because Article 13.02 levies a tax on all coin-operated
machines which are not exempt by Article 13.03. It is,
therefore, our opinion that all coin-operated machines
listed in Article 13.03 are exempt from the tax levied by
Article 13.02.

                        SUMMARY
               All coin-operated machines are subject
            to an annual occupation tax of $10.00,
            except those listed In Article 13.03, as
            amended, and all coin-operated machine8
            listed in Article 13.03 are exempt from
            the coin-operated machine tax.
                              Very truly yours,
                              WAGGONER CARR
                              Attorney General




APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Marietta Payne
Pat Bailey
Howard Fender
Joseph Trlmble
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                              -754-